DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Basso on March 5, 2021.
The application has been amended as follows: Please amend Claim 1 as follows:
An input device comprising: a pressure-sensitive sensor including a first sensing unit and a second sensing unit; and a pressing unit that is disposed on the pressure-sensitive sensor and undergoes buckling deformation, wherein a bottom of the pressing unit is disposed on the first sensing unit, and a top of the pressing unit is disposed on the second sensing unit, wherein the pressure-sensitive sensor is an electrostatic capacitance type pressure-sensitive sensor, wherein the first sensing unit and the second sensing unit include a pulse electrode and a sense electrode, and wherein one of the pulse electrode and the sense electrode is shared by the first sensing unit and the second sensing unit, and the other of the pulse electrode and the sense electrode is in a split configuration .

Allowable Subject Matter
Claims 1, 2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record fails to teach or suggest either alone or in combination, “An input device comprising: a pressure-sensitive sensor including a first sensing unit and a second sensing unit; and a pressing unit that is disposed on the pressure-sensitive sensor and undergoes buckling deformation, wherein a bottom of the pressing unit is disposed on the first sensing unit, and a top of the pressing unit is disposed on the second sensing unit, wherein the pressure-sensitive sensor is an electrostatic capacitance type pressure-sensitive sensor, wherein the first sensing unit and the second sensing unit include a pulse electrode and a sense electrode, and wherein one of the pulse electrode and the sense electrode is shared by the first sensing unit and the second sensing unit, and the other of the pulse electrode and the sense electrode is in a split configuration between the first sensing unit and the second sensing unit.” (As claimed, emphasis added)
Furthermore, please see page 7 of the Applicant’s Remarks, filed on January 14, 2021 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.